     Case: 3:17-cr-00055-JJH Doc #: 778 Filed: 02/08/21 1 of 4. PageID #: 5828




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



United States of America,                                       Case No. 3:17-cr-55

                        Plaintiff,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Tyrone Watson,

                        Defendant.




                            I.       INTRODUCTION AND BACKGROUND

        Defendant Tyrone Watson, an inmate at the United States Penitentiary in Yazoo City,

Mississippi, seeks an order reducing his sentence to time served and providing for his immediate

release from custody, or to be placed on home confinement for the remainder of his sentence.

(Doc. No. 711). He also requests that counsel be appointed to assist him. (Doc. No. 710). The

government opposes Watson’s motion for compassionate release. (Doc. No. 713).

        In March 2017, Watson was indicted on one count of conspiracy to possess with the intent

to distribute and distribution of heroin and cocaine, two counts of possession with intent to

distribute heroin, and one count of use of a telecommunications facility to facilitate a drug

conspiracy. Watson pled guilty to the conspiracy count, while the remaining charges against him

were dismissed. (Doc. No. 474). While Watson’s Guidelines range called for a sentence of 130 to

162 months and a supervised release term of 5 years, I concluded the circumstances of the case

warranted a sentence below the Guidelines range. I sentenced Watson to 92 months in custody, to
                                                   1
     Case: 3:17-cr-00055-JJH Doc #: 778 Filed: 02/08/21 2 of 4. PageID #: 5829



be followed by a 3-year term of supervised release. (Doc. No. 599). Watson did not appeal and

began serving his sentence in April 2019. The Federal Bureau of Prisons (“BOP”) calculates

Watson’s release date as October 22, 2025.

        On July 15, 2020, Watson filed a motion to appoint counsel, (Doc. No. 710), and a motion

to reduce his sentence under 18 U.S.C. § 3582(c)(1). (Doc. No. 711). He asserts he has

hypertension, which could increase his risk of serious illness or death if he were to contract Covid-

19 while incarcerated. (Doc. No. 711 at 7).

        The government argues Watson has not demonstrated there are extraordinary and

compelling reasons to justify the reduction of his sentence and that the BOP is able to provide

adequate medical care for Watson’s health conditions. (Doc. No. 713). Further, the government

contends Smith fails to show a sentence reduction would be consistent with the factors set forth in

18 U.S.C. § 3553(a).

                                           II.      ANALYSIS

        The First Step Act of 2018 amended the circumstances under which a court may order a

defendant’s compassionate release from incarceration. While previously a court could modify the

defendant’s compassionate release only after the Director of the BOP filed a motion for release, the

First Step Act now permits a defendant to file a motion for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1).

        “The compassionate release provision permits the district court to reduce a defendant’s

sentence if it finds that ‘extraordinary and compelling reasons’ warrant a reduction; that a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission; and that

the § 3553(a) factors, to the extent they apply, support a reduction.” United States v. Allen, 819 F.


                                                    2
     Case: 3:17-cr-00055-JJH Doc #: 778 Filed: 02/08/21 3 of 4. PageID #: 5830



App’x 418, 419 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)(i)). The district court also must

consider all relevant § 3553(a) factors to determine whether those factors would support a modified

or reduced sentence. United States v. Jones, 980 F.3d 1098, 1114-15 (6th Cir. 2020). “[D]istrict courts

may deny compassionate-release motions when any of the three prerequisites listed in §

3582(c)(1)(A) is lacking and do not need to address the others.” United States v. Elias, 984 F.3d 516,

519 (6th Cir. 2021) (citing Jones, 980 F.3d at 1108).

        Watson submitted an administrative request for compassionate release on May 4, 2020,

which was denied on June 4, 2020. (See Doc. No. 713-2). Watson asserts he has hypertension; the

Centers for Disease Control and Prevention (“CDC”) has identified hypertension as a condition

which might increase an individual’s risk for severe complications from Covid-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html.

        Even if I were to conclude Watson had established extraordinary and compelling reasons to

justify a modified sentence, however, I cannot conclude such a sentence would serve the purposes

of 18 U.S.C. § 3553(a). Watson has served less than half of the 92-month sentence he received after

pleading guilty and acknowledging responsibility for the distribution of between one and three

kilograms of heroin. While the record in this case does not disclose the circumstances, Watson

currently is incarcerated at USP Yazoo City, which is a high-security penitentiary.

        Moreover, as the government notes, this case represents Watson’s sixth felony conviction,

several of which also have involved narcotics. An effective sentence of less than two years in

custody and eight years on supervised release – even if Watson was subject to home confinement

for five of those years – would not reflect the seriousness of the offense, promote respect for the

law, or provide just punishment for the offense. I conclude Watson fails to establish that a reduced

or modified sentence would fulfill the objectives of § 3553(a).


                                                    3
     Case: 3:17-cr-00055-JJH Doc #: 778 Filed: 02/08/21 4 of 4. PageID #: 5831



                                     III.    CONCLUSION

       For these reasons, I deny Watson’s motion to reduce his sentence under 18 U.S.C. §

3582(c)(1)(A). (Doc. No. 711). I grant Watson’s motion to appoint counsel. (Doc. No. 710).

       So Ordered.
                                                    s/ Jeffrey J. Helmick
                                                    United States District Judge




                                                4
